Citation Nr: 0603127	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-20 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES


1.  Entitlement to service connection a psychiatric disorder, 
diagnosed as bipolar disorder.  

2.  Entitlement to service connection for fatigue, memory 
impairment, and night sweats as claimed undiagnosed illness 
secondary to Persian Gulf War military service.

3.  Entitlement to a disability rating in excess of 10 
percent for the service-connected residuals of a left knee 
sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1974 to December 1994.  He retired after twenty years of 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  

In August 2005, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

At the August 2005 hearing the veteran submitted evidence 
which can be construed as a claim for entitlement to service 
connection for irritable bowel syndrome.  This issue has not 
yet been adjudicated by the RO and is not properly before the 
Board at this time.  The issue is referred to the RO for 
action deemed appropriate.  

The issue involving the initial disability rating assigned 
for the veteran's service-connected left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of bipolar disorder, 
which medical evidence links to the veteran's active military 
service.  

2. The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

3.  There is objective medical evidence that the veteran 
suffers from fatigue, memory impairment, and night sweats as 
symptoms of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Bipolar disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2. A disorder manifested by fatigue, memory impairment, and 
night sweats was incurred in active military service as a 
result of an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the veteran and granting 
service connection for the disabilities claimed.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A.  Bipolar Disorder

The veteran claims entitlement to service connection for a 
psychiatric disorder which has been diagnosed as bipolar 
disorder.  

As noted above, the veteran retired after twenty years of 
military service.  His service medical records are complete 
and span this entire period of service.  Review of the 
service medical records does not reveal any instances of any 
complaints of, diagnosis of, or treatment for, any 
psychiatric disorder during service.  On the veteran's 
September 1994 retirement examination the psychiatric 
evaluation of the veteran was "normal."

The is a considerable volume of private and VA medical 
evidence which clearly shows that the veteran has been 
diagnosed with bipolar disorder subsequent to his separation 
from service.  There is no dispute that the veteran has a 
current diagnosis of bipolar disorder and he is being treated 
with prescription medication to control this disability.  

In May 2003 a VA examination of the veteran was conducted.  
The examiner confirmed the diagnosis of bipolar disorder.  
The examination report noted that the veteran reported that 
early in his military career he had a great deal of energy 
and undertook any assignment "thrown at me."  The examiner 
indicated that this met the criteria for "hypomania" at the 
time without evidence of a full manic episode.  The Board 
notes that the evidence of record reveals that the veteran 
retired after twenty years of service in the Military Police 
Corps.  The Board finds the report that the veteran was an 
overly energetic young officer to the extent of meeting the 
criteria of hypomania during service to be credible.  

The veteran has provided evidence that he had a bout of 
depression early in his military career that required 
psychiatric counseling of several months, as well as anti-
depressive medication.  He has also provided evidence that 
after participation in the Persian Gulf War and before his 
retirement from service, the manic/ depressive episodes began 
and have continued until the present.  At the hearing in 
August 2005, the veteran presented credible testimony in 
support of his claim that the psychiatric symptoms began 
during service and have continued since then.

The Board finds that competent evidence establishes that the 
veteran manifested psychiatric symptoms during service and 
that the currently diagnosed bipolar disorder cannot be 
dissociated from the symptoms manifested during service.  
Accordingly, service connection for bipolar disorder is 
granted.  

B.  Undiagnosed Illness manifested by Fatigue, Memory 
Impairment and
 Night Sweats

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001). 
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that VA determines in 
regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d). Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms.

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002. See 68 Fed. Reg. 34539-543 (June 10, 2003). 
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "[c]hronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  38 C.F.R. § 
3.317(a)(2)(i)(B)(2005).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that VA determines. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, signs of symptoms involving skin, headaches, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b)(2005)(emphasis 
added).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period. 38 C.F.R. § 
3.317(a)(4).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The veteran claims that he has developed fatigue, memory 
impairment, and night sweats, as a result of an undiagnosed 
illness resulting from his Persian Gulf War military service.  
His discharge document, DD 214, reveals that the veteran 
served in the Southwest Asia Theater of Operations from 
December 1990 to May 1991 as defined by 38 C.F.R. § 
3.317(d)(2).

Review of the veteran's service medical records reveals that 
he reported suffering from night sweats on his separation 
examination medical history.  However, there is no evidence 
of any complaints, or diagnosis, of fatigue or memory 
impairment during service.  

There is a considerable volume of medical evidence of record, 
including VA and private medical evaluations of the veteran's 
various symptoms.  There is competent medical evidence from a 
private psychiatrist which shows that memory impairment was 
confirmed by psychological testing and that it was not 
related to the veteran's bipolar disorder.  Other private and 
VA medical records confirm the presence of the current 
symptoms of fatigue and night sweats, although the evidence 
of record as to whether the veteran meets the criteria for a 
diagnosis of chronic fatigue syndrome is equivocal.  
Nevertheless, there is ample medical evidence confirming that 
the veteran has objective sings and symptoms of fatigue, 
memory impairment, and night sweats, and the symptoms have 
persisted for over 6 months.  Accordingly, service connection 
for a chronic disability resulting from an undiagnosed 
illness manifested by fatigue, memory impairment, and night 
sweats, pursuant to 38 C.F.R. § 3.317 is granted.  


ORDER

Service connection for bipolar disorder is granted.  

Service connection for a chronic disability manifested by 
fatigue, memory impairment, and night sweats, including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness, is granted.


REMAND

In August 2003, the RO granted service connection for the 
residuals of a left knee sprain and assigned a noncompensable 
(0%) disability rating.  The veteran disagreed with the 
initial disability rating assigned.  After review by a 
Decision Review Officer, a 10 percent disability rating was 
assigned for the service-connected left knee disability.  An 
April 2003 Deferred Rating Decision in the file states "tell 
vet since he disagreed with the noncompensable evaluation for 
the left knee disability and we have now granted a 10 percent 
evaluation form the date of claim, we are withdrawing his 
disagreement with that issue."  This action is inappropriate 
since a claim remains in controversy where less than the 
maximum available benefits is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).

Accordingly, when a Statement of the Case has not been issued 
the Board is obligated to remand this issue to the RO for the 
issuance of a statement of the case and notification of 
appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).   

Accordingly, this issue is remanded for the following 
actions:

Appropriate action, including the issuance 
of a Statement of the Case and 
notification of the veteran's appellate 
rights on the issue of entitlement to an 
initial disability rating in excess of 10 
percent for a service-connected left knee 
disorder, is necessary.  38 C.F.R. § 19.26 
(2005).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over the 
initial rating issue, a timely substantive 
appeal to the April 2005 rating decision 
must be filed.  38 C.F.R. § 20.202 (2005).  
If the veteran perfects the appeal as to 
either issue, the case must be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


